Spain, J.
Appeal from an order of the Supreme Court (Kahn, J.), entered May 11, 1995 in Albany County, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action.
In our view, Supreme Court properly granted defendants’ motion to dismiss the complaint for failure to state a cause of action (see, CPLR 3211 [a] [7]). Even giving plaintiff’s pro se pleadings the benefit of every favorable inference, as is appropriate on such a motion, we fail to discern any cognizable cause of action upon which relief could be granted (see, Di Nezza v Credit Data of Hudson Val., 166 AD2d 768, 768-769, lv dismissed, lv denied 77 NY2d 935).
Given this conclusion, we find no reason to address any further issues raised by the parties.
Cardona, P. J., Mercure, White and Casey, JJ., concur. Ordered that the order is affirmed, without costs.